DENY; and Opinion Filed September 2, 2014.




                                        S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     No. 05-14-01111-CV

                      IN RE CARL WILLIAM WHITACRE, Relator

               Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 14-01264-U

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice O'Neill


       Relator filed this petition for writ of mandamus requesting that the Court order the

trial court to vacate its verbal order of August 29, 2014 ordering relator to pay one-half of the

private school tuition for the child who is the subject of this suit affecting the parent child

relationship by 10:00 a.m. on September 2, 2014. The facts and issues are well-known to the

parties so we do not recount them here. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

       Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40
(Tex. 1992) (orig. proceeding).   Accordingly, we DENY relator’s petition for writ of

mandamus.




                                            /Michael J. O'Neill/
                                            MICHAEL J. O'NEILL
                                            JUSTICE


141111F.P05




                                           –2–